Judgment dismissing complaint reversed upon the law and the facts, with costs to the appellant to abide the event, and a new trial granted. We are of opinion that plaintiff’s complaint states a cause of action susceptible of proof that the parties agreed to modify the original contract cost by increasing the amount of labor and materials and the cost thereof. Any enhancement of cost due to defendant’s acts or conduct is also subject to be included in the recovery. Kelly, P. J., Manning, Young and Kapper, JJ., concur; Jaycox, J., dissents.